UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1643


MAHER SOLIMAN,

                     Plaintiff - Appellant,

              v.

WORLDWIDE LANGUAGE RESOURCES, INC.; DOES 1-20, Inclusive,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cv-00748-D)


Submitted: September 22, 2017                                     Decided: October 4, 2017


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maher Soliman, Appellant Pro Se. Gabriel T. Dym, ECKERT SEAMANS CHERIN &
MELLOTT, LLC, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         On December 29, 2016, the district court entered its order dismissing Maher

Soliman’s complaint for failure to state a claim upon which relief could be granted, Fed.

R. Civ. P. 12(b)(6). Soliman did not move for reconsideration of the order. Instead, on

January 12, 2017, he filed a motion for leave to file an amended complaint as well as a

proposed amended complaint. The district court denied the motion to amend, finding that

any amendment would be futile. Soliman appeals.

         We review the district court’s order for abuse of discretion. Mayfield v. National

Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 379-80 (4th Cir. 2012). We have

“repeatedly held that a motion to amend filed after a judgment of dismissal has been

entered cannot be considered until the judgment is vacated.” Calvary Christian Ct. v.

City of Fredericksburg, 710 F.3d 536, 540 (4th Cir. 2013). Because the complaint

Soliman sought to amend had been dismissed by a final judgment and he did not request

that the judgment be opened or vacated, we will not consider whether the district court

correctly applied Fed. R. Civ. P. 15. We therefore affirm the judgment of the district

court.

         We dispense with oral argument because the facts and legal arguments are

adequately presented in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED



                                             2